                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

  National Practice Transitions, LLC,   )            JUDGMENT IN CASE
                                        )
             Plaintiff(s),              )           3:19-cv-00358-FDW-DSC
                                        )
                 vs.                    )
                                        )
         Amanda Thompson,               )
           Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 11, 2020 Order.

                                               February 12, 2020
